Citation Nr: 0920475	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-11 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for posttraumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1969 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

Following the issuance of the supplemental statement of the 
case in December 2008, the Veteran submitted additional 
evidence in support of his claim and waived the right to have 
the evidence initially considered by the RO.  
38 C.F.R. § 20.1304(c).

The reopened claim of service connection for posttraumatic 
stress disorder is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in December 2002, the RO reopened the 
claim of service connection for posttraumatic stress 
disorder, but denied the claim on the merits; and after the 
Veteran was notified of the adverse determination and of his 
procedural and appellate rights; he did not appeal of the 
adverse determination. 

2. The additional evidence presented since the rating 
decision in December 2002 by the RO, denying the claim of 
service connection for posttraumatic stress disorder, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.



CONCLUSIONS OF LAW

1. The rating decision in December 2002 by the RO, denying 
the claim of service connection for posttraumatic stress 
disorder, became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision in December 2002 is new and material, and the claim 
of service connection for posttraumatic stress disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

As the application to reopen the claim of service connection 
for posttraumatic stress disorder is resolved in the 
Veteran's favor, the only matter disposed of in this 
decision, further discussion here of compliance with the VCAA 
with regard to the claim to reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural and Factual Background

In January 1999, the Veteran filed his initial claim of 
service connection for posttraumatic stress disorder.  In a 
rating decision in August 1999, the RO denied service 
connection and after notifying the Veteran of the adverse 
determination and of his procedural and appellate rights at 
his last address of record, the Veteran did not imitate an 
appeal, and the determination by the RO became final by 
operation of law.  38 U.S.C.A. § 7105. 

In August 2002, the Veteran applied to reopen the claim of 
service connection for posttraumatic stress disorder.  In a 
rating decision in December 2002, the RO reopened the claim, 
but denied the claim on the merits because of the lack of 
credible evidence of an in-service stressor to support a 
diagnosis of posttraumatic stress disorder.



After the RO notified the Veteran of the adverse 
determination and of his procedural and appellate rights at 
his last address of record in December 2002, the Veteran did 
not imitate an appeal, and the determination by the RO became 
final by operation of law.  38 U.S.C.A. § 7105.

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in December 2002 is 
summarized as follows:

The DD-214 establishes that the Veteran served in Viet Nam 
for several months in 1970 and in 1971.    

The service treatment records, including the reports of 
entrance and separation examinations, do not contain any 
complaint, history, treatment, or diagnosis of posttraumatic 
stress disorder.  

After service, VA records from April 2002 to November 2002 
document a diagnosis of posttraumatic stress disorder.

In February 2003, the Veteran submitted a statement, 
describing his in-service stressors to include incidents in 
Viet Nam where he was subject to enemy gunfire or engaged in 
combat.  He also related an incident where one fellow 
serviceman accidently shot another serviceman.  He further 
described an event where he was ordered to remove the body of 
a Vietnamese girl who had been run over by a US service 
truck.  He stated was isolated in a crowd of angry Vietnamese 
civilians including one teenager who came after the Veteran 
with a K-bar.  He also said he participated in what he 
believed was a Cambodian offensive while he was stationed in 
the Gulf of Tonkin.  He did not, however, provide dates, 
locations, or what unit he was assigned when in Viet Nam for 
any incident.

Current Application

Although the prior rating decision of December 2002 by the RO 
became final, it may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 
5108.

Regardless of the RO's characterization of the claim, the 
Board is without jurisdiction to consider the substantive 
merits of the claim for service connection in the absence of 
a finding that new and material evidence has been presented.  
The Board therefore must determine whether new and material 
evidence has been received to reopen the previously denied 
claim.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 
2001).

The Veteran's application to reopen the claim of service 
connection was received in February 2003.

As the current claim to reopen was received after August 29, 
2001, the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998).



In order that the additional evidence may be considered new 
and material under the current regulatory definition of new 
and material evidence, the evidence must relate to the basis 
for the prior denial of the claim, that is, the lack of 
evidence of a credible evidence of an in-service stressor to 
support a diagnosis of posttraumatic stress disorder. 

Evidence Received Since December 2002

Service personnel records show that while serving in Vietnam 
and Southeast Asia the Veteran was assigned to the Military 
Police Company, Headquarters Battalion, 1st Marine Division 
and Company L, Battalion Landing Team 3/9, 3rd Marine 
Division.

VA records from 2003 to 2008 document a diagnosis of 
posttraumatic stress, related to stressors the Veteran 
described while in Vietnam.

In a statement in July 2007, a clinical psychologist 
expressed the opinion that the Veteran had posttraumatic 
stress disorder, which originated in service.  

In March 2009, the Veteran testified to his stressors, 
stating that he served in Kwang Nam province near Da Nang, 
Viet Nam, and he described firefights while performing 
perimeter duty or on patrol duty. 

Analysis

The Board finds that the service personnel records, showing 
that the Veteran was assigned to a Military Police Company 
while in Vietnam, and that he was also assigned to a Marine 
infantry unit, constitute new and material evidence because 
the records were not previously before the RO for 
consideration in December 2002 and because the records relate 
to the unestablished facts necessary to substantiate the 
claim, that is, credible evidence to support the alleged in-
service stressors, the absence of which was the basis for the 
prior denial of the claim, which raises a reasonable 
possibility of substantiating the claim. 

As the additional evidence is new and material, the claim of 
service connection for posttraumatic stress disorder is 
reopened under 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim of service 
connection for posttraumatic stress disorder has been 
presented, the appeal is granted to this extent only.


REMAND

Because the claim of service connection for posttraumatic 
stress disorder has been reopened, the claim must be reviewed 
in light of all the evidence of record.  Before that, 
however, additional assistance in developing the facts 
pertinent to the claim under 38 C.F.R. § 3.159 is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete service 
personnel records. 

2. Ask the proper Federal custodian of 
the records for the United States Marine 
Corps for the unit history or Lessons 
Learned/Operating Reports (LL/OR) of the 
Military Police Company, Headquarters 
Battalion, 1st Marine Division from 
August 1970 to October 1970 and for 
Company L, Battalion Landing Team 3/9, 
3rd Marine Division (3d Battalion, 9th 
Marine Regiment) from December 1970 to 
March 1971.



3. If any alleged in-service stressor is 
supported by credible evidence, afford 
the Veteran a VA examination to determine 
whether the Veteran has posttraumatic 
stress disorder associated with the 
identified in-service stressor.  The 
claims folder should be made available to 
the examiner for review.

4. After the above development is 
completed, adjudicate the claim of 
service connection for posttraumatic 
stress disorder.  If the decision remains 
adverse, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


